Title: To John Adams from Joan Derk van der Capellen tot den Pol, 6 January 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Zwol 6 Janvier 1782

Votre Excellence Saura de Monsr. de Neufville que j’ai l’intention de placer encore 12 mille florins dans les fonds de l’Amerique. Peut etre que je Serai en etat dÿ ajouter encore 5 mille; mais cecÿ n’est pas encore decidé. Je prefere l’Emprunt, d’ont votre Excell: est chargé, a celui qui Se fait Sous la garantie de la France et de cette Republique, parce que je ne pretends pas etre Si ridicule que mes Compatriotes, qui jusqu a cette heure n’oseroient confier leur argent a l’Amérique Sans une telle caution! Aussi puis je assurer Votre Excell: que leur conduite, a tout egard, commence a me choquer. Je commence a me Sentir pour eux plus que de l’indifference. J’ai honte d’etre Hollandois et je Suis faché de la peine, que j’ai Si Sou­vent prise, meme avec cette chaleur, qui fut l’effet de mon attachement pour les deux Peuples, afin de prevenir que Votre Excell: ne Se format une idée, que je croiois alors trop desavantageuse, du Caractere de la Nation. Je vois que j’aurois plustot du me rappeller la Reponse de Statilius a Brutus: Sapientis non esse propter malos et Stultos in periculum et turbas Se dare. Je ne regrette point le Sacrifice d’une des plus belles occasions pour faire une fortune eclatante. Je ne veux point de fortune. Mais je regrette le Sacrifice de mon repos et cela propter malos et Stultos! Voila tous ces Marchands, qui jadis firent tant de bruit, et qui par leurs Serieuses requetes pourroient forcer la faction Angloise, du moins l’embarrasser extremement. Voila cette Classe de Citoiens laquelle Seule est en possession de S’assembler pour deliberer Sur leurs interets communs, Sans que l’on ose leur en faire un crime—ne voit on pas tous ces Negocians meme ceux qui Sont ruinés Se taire comme S’ils avoient des cadenats a la bouche. Si un petit reste d’attachement pour un Païs, que je crois perdu Sans ressource, pourroit encore me faire Souhaiter quelque evenement, qui put Servir en guise de remede, que l’on donne a un mourant, ce Seroit de voir Votre Excellence demander d’un ton convenable a la Grandeur de l’Amerique Unie et a l’Indignité de l’acceuil, que l’on a fait a Son Ambassadeur, une reponse categorique au Memoire, que Votre Excell: a presenté de Sa part a leurs Hautes Puissances. Un tel pas, dans les circonstances actuelles, feroit eclat. Beaucoup de gens eclairés le Souhaitent, et, vraiment, il n’est plus tems de temporiser. C’est en toujours temporisant que certaine grande Ville n’a jamais fait rien qui vaille. Sa conduite, Surtout durant cette guerre, me paroit tres peu politique. Comme les Espagnols devant Gibraltar. Elle S’epuise et perd Son tems en de vains efforts contre certain Gros Personage, au lieu qu’avec beaucoup moins de ces memes efforts elle auroit pu nous procurer Une Alliance avec la France et l’Amerique, mesure dont la necessité est reconnue de tout le Monde, tandis qu’il ÿ a toujours eu des gens, qui etoient bien eloignés d’approuver cet autre pas. D’ailleurs la retraite de ce certain Personage auroit été une Suite necessaire d’une telle Alliance. Messieurs de la Grande Ville ont donc, a mon avis, tiré leur poudre aux moineaux! Mais il Sied tres mal a un Expolitique de Se meler des affaires d’Etat. Je demande pardon d’avoir Si longtems occupé votre Excellence et jai l’honneur detre avec tout le respect possible de Votre Excellence le tres humble et tres obeissant serviteur

J D van der Capellen

